Citation Nr: 0413226	
Decision Date: 05/21/04    Archive Date: 05/28/04	

DOCKET NO.  03-25 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 26, 
2002 for an award of service connection (and respective 30 
percent evaluations) for bilateral frozen feet. 

2.  Entitlement to an effective date earlier than July 26, 
2002 for the award of a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to June 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

Good or sufficient cause having been shown, this appeal is 
being advanced on the docket pursuant to the provisions of 
38 U.S.C. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).  


FINDINGS OF FACT

1.  On July 26, 2002, a claim for service connection for 
bilateral frozen feet was received.  

2.  The veteran's entitlement to service connection for 
bilateral frozen feet and a total disability rating based 
upon individual unemployability arose no earlier than 
February 3, 2003, the date of a VA examination demonstrating 
the presence of residuals of cold injury, and a relationship 
between those residuals and the veteran's active military 
service.


CONCLUSION OF LAW

An effective date earlier than July 26, 2002 for an award of 
service connection for bilateral frozen feet and a total 
disability rating based upon individual unemployability is 
not warranted.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
January 2003, approximately three months prior to the initial 
AOJ decision in April 2003 which granted service connection 
for bilateral frozen feet and a total disability rating based 
upon individual unemployability, and four months prior to the 
May 2003 decision which assigned the effective dates 
currently on appeal.  Specifically, in a letter of January 
2003, the veteran was provided with an opportunity to submit 
evidence, notified of what evidence the VA had secured, what 
evidence was still required to substantiate his claims, 
provided a notice of who was responsible for securing the 
evidence, and advised to submit any information or evidence 
in his possession.  The veteran was also provided with a 
Statement of the Case in August 2003, as well as various 
other Supplemental Statements of the Case, which apprised him 
of VA actions in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer/ Hearing Officer, or 
before a Veterans Law Judge at the RO, or in Washington, D.C.  
He has been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  In addition, the veteran was given ample time to 
respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Under the facts of this case, "the record has 
been fully developed" with respect to the issues currently on 
appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once that has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384; 
Sutton v. Brown, 9 Vet. App. 553 (1996).  Under the 
circumstances, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.

Finally, the Board acknowledges that, in the case at hand, 
the VCAA "notice" and "duty to assist" letter was issued in 
January 2003, prior to the April 2003 rating decision 
granting service connection for bilateral frozen feet and a 
total disability rating based upon individual 
unemployability.  An additional letter was not, however, 
issued prior to the May 2003 decision establishing the 
effective date for the benefits in question, a "downstream" 
issue.  The Board notes that, if in response to notice of its 
decision on a claim for which the VA has already given 
§ 5103(a) notice, the VA receives a notice of disagreement 
which raises a new issue, § 7105(d) requires the VA to take 
proper action and issue a Statement of the Case if the 
disagreement is not resolved.  However, § 5103(a) does not 
require the VA to provide notice of the information and 
evidence necessary to substantiate the newly raised (i.e., 
downstream) issue.  See VAOPGCPREC 8-2003 (December 22, 
2003).

Factual Background

In an Enlisted Record and Report of Separation (Honorable 
Discharge) received in April 1946, it was noted that, while 
in service, the veteran had served as an ambulance driver, 
participating in campaigns in Algeria (French Morocco), 
Tunisia, Sicily, Normandy, and the Rhineland.  

In a Substantive Appeal (VA Form 1-9) on various other 
unrelated issues received on October 13, 1994, the veteran 
stated that he suffered from frozen feet "in about 1943 while 
serving in Germany."

In a rating decision of March 1995, the RO denied entitlement 
to service connection for bilateral frozen feet, on the basis 
that the veteran's claim was not well grounded.  At the time 
of that decision, it was essentially determined that no 
chronic condition was shown by the evidence of record, and 
that the veteran had failed to demonstrate that he suffered 
from residuals of frozen feet incurred during active service.

VA inpatient and outpatient treatment records covering the 
period from July 1994 to August 1999 make no mention of 
frozen feet, or any other residuals of cold injury.

At the time of VA medical examination in September 2000, the 
veteran made no mention of frozen feet, or of any other cold 
injury of the lower extremities.  Nor was any pertinent 
diagnosis noted.  

A VA medical examination conducted in February 2001 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of frozen feet, or any other cold 
injury of the lower extremities.

On July 26, 2002, there was received what was eventually 
interpreted as a claim for service connection for bilateral 
frozen feet.

In October 2002 VA treatment records covering the period from 
March 1991 to September 2002 were received.  Those records 
were negative for evidence of frozen feet, or any other cold 
injury to lower extremities. 

On VA medical examination in February 2003, it was noted that 
the majority of the veteran's history was obtained from his 
wife and himself, and that there were no medical records.  
When questioned, the veteran stated that he had fought in the 
Battle of the Bulge, where he had to walk for days through 
snow and ice, reportedly, for "23 days at a time."  According 
to the veteran, during that time, he received no treatment 
for any emergent foot or cold-related injuries.  The veteran 
did not recall ever having been treated in the field for 
cold-related injuries to his feet, though, over the years, he 
had noticed that his feet had become more sensitive to the 
cold, and that they would "swell and burn," and itch.

When further questioned, the veteran stated that he had 
diabetes, and that there might be "some nerves or some damage 
from the diabetes" which might be a coexisting condition.  
Nonetheless, in the veteran's opinion, he suffered from 
changes in skin color, as well as coldness of his feet and 
swelling, in conjunction with sleep disturbance due to pain, 
and thinning of the skin of his lower extremities.  The 
veteran denied any profuse sweating or frostbite scars, and 
similarly denied any amputation or other field treatment for 
his cold feet.  According to the veteran, he had no history 
of skin cancer in the lower extremities.  Nor were there any 
abnormalities in nail growth.  However, the veteran continued 
to experience constant itching as well as a burning 
discomfort in both of his feet, which he associated with cold 
exposure.  Also noted were problems with decreased sensation, 
which might be related to diabetes, though that was somewhat 
unclear.

On physical examination, there was evidence of lower 
extremity stasis dermatitis, with +2 bilateral lower 
extremity edema.  The pulses in the lower extremities were +1 
in the left dorsalis pedis, and +2 in the right dorsalis 
pedis.  Pulses were not palpable in the posterior tibials 
bilaterally, perhaps as the result of edema.

Examination of the veteran's feet showed no evidence of any 
persistent coldness, and no ischemic limb at rest.  There was 
no evidence of gangrene or deep ulcerations.  At the time of 
examination, there were some mild atrophic skin changes, with 
thin skin and an absence of hair, as well as mildly 
dystrophic nails.  The veteran displayed no evidence of 
Raynaud's syndrome, nor was there any evidence of fungal 
infection or ulceration of the lower extremities.  No tissue 
loss was noted, nor was there loss of any of the digits of 
the veteran's feet.  The veteran's skin temperature was warm, 
and there were no missing nails.  At the time of examination, 
there was decreased sensation to touch in the lower 
extremities when compared with the hands.  Reflexes were +2 
at the knees, and 0 at both ankles.  The pertinent diagnosis 
was cold injury of the bilateral lower extremities, with the 
veteran stating that this occurred at the Battle of the Bulge 
in the 1940's, at which time he had suffered severe snow 
exposure for 23 days.  Also noted were other coexisting 
problems such as diabetes with neuropathy.  In the opinion of 
the examiner, the veteran's cold-related injuries were 
related to the burning and itching of his feet, as well as 
coldness and numbness, which caused him discomfort on a daily 
basis.  

In a rating decision of April 2003, the RO granted service 
connection (and respective 30 percent evaluations) for the 
residuals of cold injury of the left and right lower 
extremities (claimed as frozen feet), effective from January 
10, 2003, the date of the supposed "reopening" of the 
veteran's claim by the RO.  That same rating decision granted 
a total disability rating based upon individual 
unemployability effective from January 10, 2003, the date the 
veteran first met the schedular requirements for a total 
disability rating. 

In a rating decision of May 2003, the RO established an 
effective date of July 26, 2002 for the aforementioned grants 
of service connection for bilateral frozen feet, as well as 
for the award of a total disability rating based upon 
individual unemployability.  The date of July 26, 2002 was 
taken as the date of receipt of the veteran's claim for 
service connection for bilateral frozen feet.

Analysis

The veteran in this case seeks an effective date earlier than 
July 26, 2002 for an award of service connection for 
bilateral frozen feet, as well as for a total disability 
rating based on individual unemployability.  In pertinent 
part, it is argued that the veteran is entitled to benefits 
effective from October 13, 1994, the date of receipt of the 
Substantive Appeal which first mentioned frozen feet. 

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Total disability ratings for compensation 
may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 
60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2003).

38 U.S.C.A. § 5110(a) provides as follows:  "Unless 
specifically provided otherwise in this chapter,...a claim for 
increase[d] compensation...shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
§ 5110(b)(2) then "specifically provides otherwise" by 
stating as follows:  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b); see also 38 C.F.R. 
§ 3.400(o)(1)(2) (effective date of award of increased rating 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim); Swanson v. West, 
12 Vet. App. 442, 447 (1999); Hazan v. Gober, 
10 Vet. App. 511, 520 (1997).

Put somewhat more simply, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  An award of disability compensation 
based on direct service connection is effective the date 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
from separation from service, otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2003).

In the present case, it would appear that, as the veteran has 
argued, his initial claim for service connection for 
bilateral frozen feet was received on October 13, 1994, as 
part of a Substantive Appeal on a number of other, unrelated 
issues.  In response to that claim, the RO, in a rating 
decision of March 1995, denied entitlement to service 
connection for bilateral frozen feet, essentially on the 
basis that, based on a review of the veteran's claims folder, 
there was no evidence that he suffered from chronic residuals 
of cold injuries to his feet.  

The veteran argues that, at the time of the aforementioned 
March 1995 rating decision, he was never given notice of his 
appellate rights.  He further argues that, inasmuch as his 
later claim was essentially a duplicate of the claim filed in 
March 1994, he is entitled to benefits effective from that 
date.

The Board concedes that, based on a review of the veteran's 
file, it would appear that he was, in fact, never informed of 
the denial of service connection for bilateral frozen feet in 
March 1995.  However, this does not alter the outcome in this 
case.  Even assuming, for the sake of argument, that the 
veteran's claim for service connection was and has been 
pending since March of 1994, entitlement to the benefits in 
question "arose" no earlier than July 26, 2002.  In point of 
fact, the RO has awarded benefits based on the date of 
receipt of what it has determined to be the veteran's current 
"claim," and not the date on which entitlement to those 
benefits actually "arose," which is to say, the date of a 
February 2003 VA examination.  Not until the time of that VA 
examination was it demonstrated that the veteran did, in 
fact, suffer from chronic residuals of bilateral frozen feet 
sufficient to warrant the assignment of respective 30 percent 
evaluations for each foot.  Moreover, not until the time of 
that examination did the veteran meet the schedular 
requirements for the assignment of a total disability rating 
based upon individual unemployability.  

As noted above, the effective date of an evaluation and award 
of compensation based on an original claim is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2003).  In the case at hand, 
"entitlement arose" no earlier than February 3, 2003, the 
date of the VA examination establishing entitlement to 
benefits.  The RO, in awarding an effective date of July 26, 
2002, was more than generous in its determination as to the 
veteran's entitlement to benefits.  Under such circumstances, 
an effective date earlier than July 26, 2002 for the awards 
of service connection and a total disability rating based 
upon individual unemployability is not warranted.  


ORDER

An effective date earlier than July 26, 2002 for an award of 
service connection for bilateral frozen feet is denied.

An effective date earlier than July 26, 2002 for the award of 
a total disability rating based upon individual 
unemployability is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



